EXECUTION VERSION AMENDMENT No. 1, dated as of August 4, 2009 (this “Amendment”), to the Credit Agreement dated as of May 2, 2008 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among Rovi Corporation (formerly known as Macrovision Solutions Corporation), a Delaware corporation (“Parent Borrower”), Macrovision Corporation (“Subsidiary Borrower” and, together with Parent Borrower, “Borrowers”), the Guarantors, the Lenders party thereto from time to time, J.P Morgan Securities Inc. (the “Arranger”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers and joint bookrunners, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, “Administrative Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties. Capitalized terms used but not defined herein have the meanings provided in the Credit Agreement. WHEREAS, Section 10.02 of the Credit Agreement permits the Administrative Agent, with the consent of the Required Lenders, to enter into amendments, supplements or other modifications to the Credit Agreement with Borrowers; WHEREAS, the Loan Parties desire to amend the Credit Agreement on the terms set forth herein; NOW, THEREFORE, in consideration of the premises and covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1Amendments.
